Patricia Ann Blackmon, Judge.
{¶ 1} Pursuant to Loc.App.R. 25.1, this court convened an en banc conference in accordance with McFadden v. Cleveland State Univ., 120 Ohio St.3d 54, 2008-Ohio-4914, 896 N.E.2d 672.
{¶ 2} Appellant, Warren Lewis, appeals his conviction for misdemeanor obstructing official business and assigns the following error for our review:
“I. The trial court erred by overruling appellant’s Rule 29 motions and by finding appellant guilty of obstruction [sic] of official business.”
*788(¶ 3} Having reviewed the record and pertinent law, we reverse the trial court’s decision and vacate Lewis’s conviction. The apposite facts follow.
Procedural Facts
{¶ 4} The trial judge found Lewis guilty of obstructing official business and sentenced him to three days in jail and six months’ inactive probation and ordered him to pay a $100 fine and court costs. The trial judge suspended the three-day jail sentence.
{¶ 5} The next day, Lewis moved the trial judge to stay execution of his sentence pending his appeal. The trial judge denied his motion to stay execution of the sentence.
{¶ 6} Lewis timely filed his appeal, and on March 4, 2009, he paid his fine and court costs. While his appeal was pending, he served his inactive probation, which ended in August 2009.
{¶ 7} In his appeal, Lewis failed to address whether his appeal was rendered moot because he had completed all aspects of his sentence and failed to allege any collateral disability. We do not gather from the record any inference of a collateral disability.
{¶ 8} During oral argument, this court raised the mootness issue with both parties. Lewis’s attorney argued that the appeal was sustainable because Lewis asked the trial court for a stay of execution of his sentence before he paid the fine and court costs, but the trial court refused.
Mootness
{¶ 9} The initial issue before us is whether Lewis involuntarily served or satisfied all aspects of his sentence.
(¶ 10} In our most recent opinion on this issue, we held the following:
“[Ujnless one convicted of a misdemeanor seeks to stay the sentence imposed pending appeal or otherwise involuntarily serves or satisfies it, the case will be dismissed as moot unless the defendant can demonstrate a particular civil disability or loss of civil rights specific to him arising from the conviction.” (Boldface omitted.) Oakwood v. Pfanner, Cuyahoga App. No. 90664, 2009-Ohio-464, 2009 WL 270500 ¶ 4, quoting Cleveland v. Martin, Cuyahoga App. No. 79896, 2002-Ohio-1652, ¶ 14, 2002 WL 568302, *3. See also Cleveland v. Pavlick, Cuyahoga App. No. 91232, 2008-Ohio-6164, 2008 WL 5050133.
{¶ 11} The facts show that Lewis failed to show a collateral disability, and we cannot infer the existence of one from this record. Consequently, in order for Lewis to avoid dismissal of his appeal, he has to show that his sentence was stayed or involuntarily satisfied. The record establishes that the trial court *789refused to stay execution of his sentence; consequently, Lewis’s appeal can survive mootness and dismissal only if he involuntarily served or satisfied all aspects of his sentence. We conclude that his sentence was involuntarily served or satisfied.
{¶ 12} Several decisions from this court have spoken to the meaning of the phrase “unless otherwise involuntarily serves” and have held that a defendant does not voluntarily complete his sentence when he has moved for a stay of execution of the sentence and the stay has been denied by the trial court. Cleveland v. Burge, Cuyahoga App. No. 83713, 2004-Ohio-5210, 2004 WL 2340079; Cleveland v. Townsend, Cuyahoga App. No. 87006, 2006-Ohio-6265, 2006 WL 3446220; and Broadview Hts. v. Krueger, Cuyahoga App. No. 88998, 2007-Ohio-5337, 2007 WL 2875156.
{¶ 13} We have suggested that the very existence of an unsuccessful motion for stay results in the sustainability of the appeal. One court made the following observation: “In such a situation, the completion of the sentence would be involuntary, and the defendant would retain his or her right to appeal the underlying conviction and sentence.” State v. Blivens (Sept. 30, 1999), 11th Dist. No. 98-L-189, 1999 WL 960955, *2, citing State v. Harris (1996), 109 Ohio App.3d 873, 875, 673 N.E.2d 237. The situation in that case was an unsuccessful stay of execution in the trial court.
{¶ 14} At least one court has held that a defendant convicted of a misdemeanor must seek a stay of execution of the sentence in the appellate court to avoid dismissal of the appeal as moot. Dayton v. Huber, 2d Dist. No. 20425, 2004-Ohio-7249, 2004 WL 3561217.
{¶ 15} We decline to follow this ruling because the reasoning does not avoid the situation in which the defendant has no option but to pay the fine in order to avoid contempt of court or jail. For example, in Broadview Hts. v. Krueger, Cuyahoga App. No. 88998, 2007-Ohio-5337, 2007 WL 2875156, the trial court asked defendant, after he had denied her stay of execution of the sentence, whether she was prepared to pay the fine on that day. She paid the fine. The situation in Krueger placed the defendant in an automatic involuntary position.
{¶ 16} It could be argued, however, that Krueger should be narrowly read. But prior to Krueger, this court used the denial of a stay of execution as the bench mark for determining mootness. Townsend, Cuyahoga App. No. 87006, 2006-Ohio-6265, 2006 WL 3446220; Burge, Cuyahoga App. No. 83713, 2004-Ohio-5210, 2004 WL 2340079. In Toimsend and Burge, we held that a defendant does not voluntarily complete the sentence when he has unsuccessfully moved for a stay of execution of his sentence. We believe that those cases are correct in light of State v. Wilson (1975), 41 Ohio St.2d 236, 70 O.O.2d 431, 325 N.E.2d 236.
*790{If 17} In Wilson, the defendant pleaded no contest after his motion to suppress a concealed weapon was denied. The trial court found him guilty, and he promptly paid the fine and costs. In Wilson, there was no doubt that the defendant intended to complete his sentence.
{¶ 18} This is not the case here. We can infer that Lewis did not intend to complete all aspects of his sentence, because he requested a stay of execution of his sentence; thus payment of the fine and costs, and completion of the inactive probation were involuntary. Accordingly, we will address the merits of his appeal.
Facts
{¶ 19} At trial, Officer Clayburn testified that on June 21, 2008, he was dispatched to Bainbridge Road on a call regarding a juvenile fight involving three girls. Clayburn testified that when he arrived on the scene, he spoke with the girls involved, including Lewis’s daughter, who had an injury to her eye. Clayburn also spoke with several parents, including Lewis’s wife.
{¶ 20} Clayburn testified that because he received conflicting versions from each party and could not tell who was the aggressor, he decided to charge all three girls. Clayburn advised the parents that all three girls would be charged, and he began gathering information from the respective parents about their child.
{¶ 21} Clayburn testified that as he was gathering the information, Lewis arrived and began talking with the other parents in a hostile manner. Clayburn testified that he asked Lewis to leave the scene, but he initially refused. Eventually, Lewis relented and walked back to his house.
{¶ 22} Clayburn testified that after he had gathered the information from the other parents, he went to Lewis’s house to get information on Lewis’s daughter. Clayburn testified that Lewis, who was standing on the porch, x-efused to give him any information, and he walked back into his house.
{¶ 23} Clayburn testified that he then approached Lewis’s wife to obtain the information. Clayburn testified that Lewis’s wife, a United States Postal Service worker, was seated in her postal vehicle when he approached. Clayburn stated that while he was talking with Lewis’s wife, Lewis told his wife not to give him any iixformation. Clayburn stated that Lewis’s wife then indicated that she could not give him any information and then drove away.
{¶ 24} Clayburn testified that he again approached Lewis and told him that he needed the information. Clayburn testified about the ensuing events as follows:
Q. What happened next?
A. He was still upset. I then appx'oached him and told him I needed the address and needed the information on his daughter. And if he didn’t give *791me the information on the address, I would look for the address. I couldn’t locate the address on the residence. And I told him I need the address. And he told me to find it myself.
Q. You mean the house itself had no number?
A. Right.
Q. It was on Bainbridge, but it had no number?
A. No.
Q. So you asked him for the daughter’s information and he did not provide any information on the daughter?
A. Right.
Q. You asked him the address of the house and he said find it yourself?
A. Yes, more or less, figure it out yourself. That’s what it was.
Q. What happened next?
A. At that point in time I advised him, I said, you are going to be arrested if you don’t give me the information, because I need that information to complete the investigation and the charge. And he said you do what you have to do, arrest me. And I went over and I arrested him and placed him in handcuffs. He cooperated, placing his hands behind his back.
{¶ 25} Clayburn charged Lewis with obstructing official business and resisting arrest.
{¶ 26} Lewis testified that he is employed by the United States Postal Service as a letter carrier. Lewis testified that when he arrived on the scene, he learned from his wife that two girls, who had attacked their daughter two days earlier, had attacked her again. Lewis also learned that Clayburn intended to charge all three girls with disorderly conduct. Lewis testified that as he was about to talk with the other parents, Clayburn told him he had to leave because he did not want a riot. Lewis testified that he initially refused, but walked back to his house.
{¶ 27} Lewis testified that when Clayburn came to his house to inquire about the address, he told him he did not have anything to say. Lewis denied that he told his wife not to speak to Clayburn. Lewis testified that after he refused to give Clayburn the house number, Clayburn spoke with, his wife who was parked across the street.
{¶ 28} Lewis testified that at the time that Clayburn approached his wife, she was leaving to go back to work. Lewis testified that because Clayburn was leaning into the vehicle, he told his wife that Clayburn could not detain her, because she was in a federal vehicle.
*792{¶ 29} Lewis’s wife, Noelle Eberhart Lewis, testified that she is also a letter carrier. Mrs. Lewis testified that two days prior to the incident, the same two girls had attacked her daughter at Cleveland Heights High School. Mrs. Lewis testified that she had filed an incident report with the Cleveland Heights Police Department.
{¶ 30} Mrs. Lewis testified that when Clayburn approached her postal vehicle, she was about to return to work and Clayburn positioned himself in a manner that prevented her from leaving. Mrs. Lewis testified that she attempted to show Clayburn a copy of the police report, but he was not receptive and would not take the report. Mrs. Lewis testified that it was at that point that her husband, who was standing on the porch, said, “[D]on’t you have to go back to work? You need to go back to work.”
Motion for Acquittal
{¶ 31} In the sole assigned error, Lewis argues that the trial court erred in overruling his motion for acquittal. We agree.
{¶ 32} Crim.R. 29(A), which governs motions for acquittal, states:
The court on motion of a defendant or on its own motion, after the evidence on either side is closed, shall order the entry of a judgment of acquittal of one or more offenses charged in the indictment, information, or complaint, if the evidence is insufficient to sustain a conviction of such offense or offenses.
{¶ 33} The sufficiency of the evidence standard of review is set forth in State v. Bridgeman (1978), 55 Ohio St.2d 261, 9 O.O.3d 401, 381 N.E.2d 184, syllabus:
Pursuant to Criminal Rule 29(A), a court shall not order an entry of judgment of acquittal if the evidence is such that reasonable minds can reach different conclusions as to whether each material element of a crime has been proved beyond a reasonable doubt.
See also State v. Apanovitch (1987), 33 Ohio St.3d 19, 23, 514 N.E.2d 394; State v. Davis (1988), 49 Ohio App.3d 109, 113, 550 N.E.2d 966.
{¶ 34} Bridgeman must be interpreted in light of the sufficiency test outlined in State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus, in which the Ohio Supreme Court held:
An appellate court’s function when reviewing the sufficiency of the evidence to support a criminal conviction is to examine the evidence admitted at trial to determine whether such evidence, if believed, would convince the average mind of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the evidence in a light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the *793crime proven beyond a reasonable doubt. (Jackson v. Virginia (1979), 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560, followed.)
{¶ 35} In the instant case, the trial court found Lewis guilty of obstructing official business in violation of R.C. 2921.31(A), which provides:
No person, without privilege to do so and with purpose to prevent, obstruct, or delay the performance by a public official of any authorized act within the public official’s official capacity, shall do any act that hampers or impedes a public official in the performance of the public official’s lawful duties.
{¶ 36} After reviewing the record, we find that the evidence is insufficient to support a conviction for obstructing official business. The complaint stated and Clayburn testified that the sole reason that he arrested and charged Lewis with obstructing official business was for the refusal to give information on his daughter. Clayburn testified as follows:
Q. And you arrested him because he refused to give you his address?
A. He wouldn’t give me any information at all.
Q. That’s [the] act of obstruction that you arrested him for?
A. Yes.
Q. That the act of obstructing official business and impeding you was the refusal to give information on his daughter who was being charged?
A. Correct.
 {¶ 37} Courts have generally required an affirmative act for the offense of obstructing official business. Cleveland v. Weems, Cuyahoga App. No. 82752, 2004-Ohio-476, 2004 WL 226107, citing N. Ridgeville v. Reichbaum (1996), 112 Ohio App.3d 79, 84, 677 N.E.2d 1245; Hamilton v. Hamm (1986), 33 Ohio App.3d 175, 176, 514 N.E.2d 942. Mere failure to obey a law-enforcement officer’s request does not bring a defendant within the ambit of this offense. Id., citing Garfield Hts. v. Simpson (1992), 82 Ohio App.3d 286, 611 N.E.2d 892. Similarly, refusal to provide information to police does not render one guilty of that offense. Parma v. Campbell (Nov. 1, 2001), Cuyahoga App. Nos. 79041 and 79042, 2001 WL 1352657, citing State v. McCrone (1989), 63 Ohio App.3d 831, 580 N.E.2d 468.
{¶ 38} Clayburn admitted that he was not impeded by Lewis’s refusal to provide the requested information. Clayburn testified as follows:
Q. So, Mr. Lewis’s refusal to give you any information on his daughter, including his address, didn’t really impede you or obstruct you, because you were able to get the same information from the computer, correct?
A. Correct.
*794Q. And in fact, his refusal to give you his address didn’t impede or obstruct you, because there’s numerous other ways for you to have gotten that address, correct?
A. Correct.
{¶ 39} We conclude that Lewis’s conviction for obstructing official business is not supported by the record. When viewed in the light most favorable to the prosecution, the evidence could not convince a reasonable trier of fact beyond a reasonable doubt that Lewis unlawfully hampered and impeded Clayburn in the performance of his official duties. Accordingly, we sustain Lewis’s sole assigned error.
Judgment reversed and conviction vacated.
Boyle, Celebrezze, Dyke, Gallagher, Jones, Kilbane, Rocco, Stewart, and Sweeney, JJ., concur.
McMonagle, J., concurs separately.
Cooney, J., dissents with opinion.